21-60162-rbk Doc#30-1 Filed 05/19/21 Entered 05/19/21 16:32:32 Proposed Order Pg 1
                                       of 9




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

                                                               §
     In re:                                                    §    Chapter 11
                                                               §
     DARYL GREG SMITH,                                         §    Lead Case No. 21-60162-rbk
                                                               §
     CANADIAN RIVER RANCH, LLC                                 §    Second Case No. 21-60163-rbk
                                                               §
                        Jointly Administered Debtors.          §    (Jointly Administered Under
                                                               §    Case No. 21-60162-rbk)

                ORDER GRANTING DEBTORS’ APPLICATION FOR
              ENTRY OF AN ORDER AUTHORIZING THE RETENTION
          AND EMPLOYMENT OF LAND DOCTORS, INC. AS THE DEBTORS’
     REAL ESTATE BROKER EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

              CAME ON FOR CONSIDERATION the Debtors’ Application for Entry of an Order

 Authorizing the Retention and Employment of Land Doctors, Inc. as the Debtors’ Real Estate

 Broker Effective Nunc Pro Tunc to the Petition Date (the “Application”) 1 filed by the




 1
              Capitalized terms used but not otherwise defined in this section shall have the meanings ascribed to them in
              the Application.

                                                              1
21-60162-rbk Doc#30-1 Filed 05/19/21 Entered 05/19/21 16:32:32 Proposed Order Pg 2
                                       of 9



 above-captioned debtors and debtors in possession (collectively, the “Debtors”) by which the

 Debtors seek to retain and employ Land Doctors, Inc. (“Land Doctors”) as the Debtors’ real estate

 broker effective nunc pro tunc to the Petition Date with respect to approximately 11,084 acres

 located in McIntosh County, Oklahoma (the “Property”) on the terms described in the Listing

 Agreement – Exclusive Right to Sell, dated August 18, 2020, attached hereto as Exhibit 1

 (the “Listing Agreement”). Having considered the Application, finding that service and notice

 thereof was sufficient and appropriate, finding that Land Doctors is disinterested, and otherwise

 finding that the relief requested in the Application is lawful and appropriate, it is hereby:

        ORDERED that the Application is APPROVED; it is further

        ORDERED that the Debtors are authorized to retain and employ Land Doctors as their real

 estate broker, effective as of April 9, 2021, pursuant to the terms of the Listing Agreement,

 including any extension thereof, at the Debtors’ sole discretion; it is further

        ORDERED that Land Doctors shall be compensated for its services and reimbursed for its

 expenses upon the filing and approval in these bankruptcy cases of such interim and final

 applications as may be appropriate; it is further

        ORDERED that Land Doctors shall not disburse any settlement funds received without

 prior court approval.

                                                 ###

 Prepared and submitted by:

 MUNSCH HARDT KOPF & HARR, P.C.
 500 North Akard St., Ste. 3800
 Dallas, Texas 75201
 Telephone: (214) 855-7500
 Facsimile: (214) 978-4375

 Counsel to the Debtors
 and Debtors in Possession

                                                     2
21-60162-rbk Doc#30-1 Filed 05/19/21 Entered 05/19/21 16:32:32 Proposed Order Pg 3
                                       of 9




                         Exhibit 1
                             Listing Agreement
21-60162-rbk Doc#30-1 Filed 05/19/21 Entered 05/19/21 16:32:32 Proposed Order Pg 4
                                       of 9


                                      LISTING AGREEMENT - EXCLUSIVE RIGHTTO SELL




       ln consideration of the services to be rendered by the undersigned Land D,octors lpc ("Broker"), the
       undersigned {"Sellerc"} hereby exclusively lists with Broker the Property described as;

       lt,OS4acreslocatedinSections?,4,5,8,9,            10, 11, 13, 14,   15,L6,t7,L8,20,21,12,23,25,26,27r2E,
       29,33,34    35 and 35 of Township 10N, 14E in Mclntosh County, OK

       together with all fixtures and improvernents, and all appurtenances, subject to erlsting zoning
       ordinances, plat or deed restrictions, utllity easements serving the Property, if any, al! of which may be
       described in any property data form attached to and by this reference made a paTt of thls Agreement
       {collectively referred to as 'the PropertyP.}, and grants to Brokerthe exclusive rflft to sell the Property,
       within the term of this listing at a price of $23,165,56O and on the terms herein stated, or at such other
       price and terms as shall be acceptable to Seller.

       This listing shall be subject to the following:

               1. By appointing Broker as exclusive Bmker, Seller agrees to rrvork througtf Broker for the sale,
               option or exchange (collectively "Sale') of the Property and to referto Brpker all inquiries
               received in any form from other real estate Brokers, agenB, associated bloker associates, sales
               associates, or provisional sales associates, sales persons, prospective buyes or tenants, or any
               other source during the time this Listing Agreement is in effect. ln additidn, any compensation,
               which is conditioned upon the Sale of Property, shall be earned by Brokel as set forth herein
               without any discount or allowance for any efforts made by Seller or by ady representative of
               Seller in connection with the sale of the Property.

               2. This Agreement hgins on August         tf
                                                      ,2O2O and terminates (except fol the provisions       of
               Paragraph 3) at midnight on August t6,2O21.

               3. Sellers agreeto pay a commission equal to 4% of the total sales price J{ the property to Land
               Doctors, lnc upon the sale or exchange of the Property during the term df this Agreement:

                        a.   whether procured by Btoker, Seller, or a third Person.

                        b. The saleor exchange of the Property within 30 days after the fermination of this
                        Agreement, if with anyone to whom Broker has shorn the ProPgrtY, or with whom the
                        Broker has negotiated concerning the Property prior to the termination of this
                        Agreement.

                        c. tf Broker, Sellers or a third percon procures a Buyer who is reapy, willing; and able   to
                        purchase the Property, at the price and on the terms set fofth hgrein, or at another
                        price and terms as shall be acceptable to Seller.

                        d. The sale or exchange of the    Propefi during, or after, the terrT of this Agreement to
                        any party to whom the Property is rented or leased during the term of this Agreement,




                                                                                           l
21-60162-rbk Doc#30-1 Filed 05/19/21 Entered 05/19/21 16:32:32 Proposed Order Pg 5
                                       of 9


                     e. lf Darren Keith Reed procures the Buyer. Land Doctors. lnc agr(es to divide the 4%
                     commission documented in paragraph 3, with Danen (eith Reed eaming 2.5%and Land
                     Doctors, lnc earning 1.5% of the total sales price, respectively.

                     f. lf an outside broker procures and negotiates on behalf of the B[ryer, Land Doctors, lnc
                     agrees to divide the 4% commission documented in paragraph 3,           the outside
                                                                                       frith
                     broker earning 1.5%, Darren Keith Reed 1% and Land Doctors lnc 1.5% of the sales price
                     of the property.

             4. ln the event a C-ontract fior Sale or Exchange (a 'Contract') is entered iqto with a Buyer, Seller
             agrees that:

                     a. Unless the Contract provides otherwise, Broker shall direct anJ eamest money
                     deposit to the title company specified in accordance with the tertns of the Contract,
                     applicable law, rules, and regulations governing those funds;

                     b. Prior to the "Closing Date,' Seller, at Selle/s expense, agrees to furnish Buyer or
                     Buyer's lender a current Uniform Commercial Code Search Certiflcate (and, if the
                     Property is a condominium, to furnish a copy of the Declaration of Unit Ownership
                     Estates of the Project, Bylaws of the Projecfs Owners Associatiorl). Seller, at Selle/s
                     expense shall also furnish an abstract of title certified to date shjwine marketable title
                     in Seller, subject only to utality easements serving the Property and building restrictions
                     of record, and other exceptions specified in the Contract and, if froperty is a
                     condominium, subject to all terms, provisions, restrictions, and covenants contained in
                     the Oeclaration of Unit Ownership Estates and Bylaws of the Owrfre/s lssociation of the
                     "Ptaiecl.," and, if reguired by lender, a "Mortgage lnspection Reqort" prepared by a
                     licensed surveyor, certified to a date at least within 180 days of the "Closing Date";

                     c. Seller has sole ownership,   full authority to sell propefi, anU Jitt cause any
                     conveyance to be executed and joined by all necessary parties t9 convey marketable
                     title by General Warranty Deed to Buyer, ftee and clear of all liens and encumbrances,
                     except those specifically reserved in the Contract. This form was created by the
                     Oklahoma Real Estate Contract Form Committee and approved by the Oklahoma Real
                     Estate Commission. OREC tlSTlNG AGREEMENT (11-2019) Page I of a

                     d. Unless othenrise provided in the Contract, all ad valorem taxds, interest, rents, and
                     other continuing items shall be prorated through the date of clo$in& except personal
                     property taxes for the entire year, if any, shall be paid by Selle4

            5. ln accordance with the Oklahoma Residential Property Condition Disclbsure Act:

                     a. Seller shall completethe Oklahoma Residential Property Discl{sure Statement
                     ('Disclosure Statemenf) or, if the Seller has nerrer lived in the Property AND has NO
                     knowledge of any defect concernir€ the Property, the OklahomJ Residential Property
                     Disclaimer Statement ("Disclaimer Statement') if applicable, a cjOV of which is attached
                     to and by thls reference made a part of this Agreement.
21-60162-rbk Doc#30-1 Filed 05/19/21 Entered 05/19/21 16:32:32 Proposed Order Pg 6
                                       of 9


                          b. Broker shall provide a copy of the Selle/s Disclosure Statemen{ or Disclaimer
                          statement (whichever is applicablelto potential Buyers ortheir drokers.

                          c. Broker shall disclose to a potential purchaser any defects in thg Property actually
                          known to the Eroker, whidt are not included in the Seller's Disclosure Statement or
                         Seller's Disclaimer Statement.

             6. ln accordance with the HUD/EPA LeadSased Paint Regulations, if the
                                                                                   froperty was buih
             before 1978:

                         a. Seller   shallcomplete a Dlsclosure and Acknowledgment of Leaq-Based Paint.

                         b. Broker shall provide a copy of the Selle/s Disclosure and Ackndwhdgment of Lead-
                         Based Paint to potential Buyers or their Brokerc along with a cop* of the pamphlet
                         Protect Your Family from tead in Your Home.

                     the information provided hereurith, or which may be pmvided to Eroker, shall be true
             7. All of
             and Seller agrees to hold Broker, Broker's sales associates, employees, arid agents harmless
             from any cosL expense, or damage due to any information which is withheld by Seller from
             Broker, or which is incorrect.

             8. ln connection with thls listing Agreement Seller authorizes Broker:

                         a. To place a 'For Sale' sign on the Property and to remove all other similar signs;

                         b. To enter Property information on the lntemet, and advertise tle Property by any
                         means and methods as Brcker determines in its sole judgment aild discretion, including
                         the making and using of photographs or other electronic images bf the Property;

                         c At Seller's expense, to tum on, or leave oq all utilities, anO to Jutfrorize servhe
                         technicians to do so, in order to show the Property to its best ad$antage or to permit
                         inspection thereof. Seller further atrees to pay any necessary coh for uncovering and
                         limited operation of any swimming poofspa, sprinkler system, a{rd security system, if
                         applicable.

                         d. To obtain all information pertainlng to any present mortgate $n the Property from
                         any mortgate or mortBate servi€ company and to furnish inforpation pertainint to the
                         Property to any prospectiye lender;

                         e. To obtain a key to the Property and furnish keys to othe6 necBsary to shorfi the
                         Property or to carry out the objectives ofthis Agreement;

                         f. To have access to the Property for the purpose of showing it td prospects at any
                         reasonable hour;

                         g. Unless the Contract provides othenvise, Broker and Seller agrAe that Broker shall be
                         authorized to accept delivery of Contract documents, title evidehce documents,
                         inspection reports, and other notices provided in the Contract op behalf of the Seller
                         and to accept a similar appointment bV Buyers and prospective $uyers.
21-60162-rbk Doc#30-1 Filed 05/19/21 Entered 05/19/21 16:32:32 Proposed Order Pg 7
                                       of 9

             9. Broker duties and responsibllities.

                     A. A broker shall have the following duties to all parties in a transb,ctlon, which arc
                     mandatory and may mt be ahrogatd or watued by a broken Thi+ form was created by
                     the Oklahoma Real Estate Contract Form Committee and approvfd by the Oklahoma
                     Real Estate Commission. OREC LEilNG AGREEMENT (11-2019) Pqge 3 of tt

                              1. Treat all parties   with honesty and exercise reasonable lkill and care;

                              2. Unless specificalty waived in writing by a party to the tlansaalon: a) receive
                             all written offers and counteroffers b) reduce offers or cdunteroffers to a
                             written form upon request of any partyto a transactlon, and c) present timely
                             such written offers and counteroffers;

                              3.   fimeh account for all money and property reoeived brf the broke[
                             4. Keep conffdentialinformation received from a party ol, prospectlve party
                             confidential. The conffdential information shall not be disclosed by a ftrm
                             wathout the consent of the party dlsclosing the lnformatlon unless consent to
                             the disclosure is granted in writing by the party or prosptctive party disclosing
                             the information, the dischsure is required by law, or thel lnformation is made
                             public or becomes public as the result of actions from a sounce other than the
                             firm. The following information shall be considered confidential and shall be the
                             only information considered confldential in a transactiorp: a) that a party or
                             prospective party is wllling to pay morE or accept less thpn what is being
                             offered; b) that a party or prospectiye party is vrillint to atree to financint terms
                             that are different from tho6e offered; c) the motivatlng iactors of the party or
                             prospective pafi purchasing, selling; leasing, optioning or exchanging the
                             property; and d) informatlon specifically designated     as   confidential by a party
                             unless such information is public.

                             5. Disclose information pertaining to the property as re{uired by the Residential
                             Property Condftion Oisclosure Act; and

                             6. Comply with all reguirements of The Oklahoma Real dstate Ucense Code and
                             all applicable statutes and rules. A broker shall hane the following duties and
                             responsibiliUes only to a party for whom the broker is pioviding brokerage
                             services in a transaction which are mandatory and may not be abrogated or
                             walved by a broker:

                                       1. lnfonn the party in xniting when an offer is riade that the party will
                                       be expected to pay certain costs, brokerage seruioe osts and
                                       approxlmate amount of costs; and

                                        2. Keep the party informed regardingthe transCction.

                             When workinS with both parties to a transa(tion, the drltes and responsibiliUes
                             set forth in this sestion shall remain in phce for both pJrties.
21-60162-rbk Doc#30-1 Filed 05/19/21 Entered 05/19/21 16:32:32 Proposed Order Pg 8
                                       of 9


             L0. Neither the Buyer nor the Seller may be held liable for the actions or words of the Broker or
             licensees affiliated with the Broker's firm.

             11. Broker shall use Broke/s best efforts to effect a sale of tre Property        the term of this
                                                                                        $uring
             Agreement a. Broker shall not be charged with the custody of the Propefty, its management,
             maintenance, or repair.

             12. Forfehed earnest money, if any, shall be dMded equally between Seller ana Eroker, o(cept
             that Broker's portion strall, in no event, exceed the agreed commision; f,rovided, however, that
             no release of a Euyer or waiver of a forfeiture of earnest money after a dontract is executed
             shall relieve Seller of any obligation to pay a commission.

             13. The   term "Brokef herein shall include any sales associate whose sigilature appears on this
             Agreement.

             14. This Property is   offered without regard to race, color, religion, sex, hlndicap, fumilial status,
             or national orlgin.

             15. Seller and Broker agree to the terms herein set forth and undersAnd that this ls a binding
             agreement and that it cannot be canceled or terminated except upon thbir mutual written
             consent.

             16- Seller acknowledges that Seller has read and received a copy of this Agreement and that a
             copy of the Oklahoma Beal Estate Commission Uniform Contract of Sale lnformation Eooklet has
             been made available to the Seller in print, or at vurvw. orec.ok.gov.

             17. Upon the execution of an eamest money contract (Contract) by botfi Seller and Buyer, the
             Broker shall have no duty thereafter to submit subsequent ofhrs for       t\
                                                                                    purchase of the
             Propefi,   unless the Contract specificalb prwides otherwise orthis sale does not dose.

             18. Seller acknowledges that said Broker has recommended that all valupbles such as coins,
             jewelry furs, silver, guns,
                                       Gameras, paintir6s, afitiques, and the like, be removed from the
             Property for safekeeping during the period of the listing. ln addition, Selier has been fully
             advised that the Broker does not assume any responsibiliV for the acts bf any other persons for
             any loss that may be sustained by Sellerthrough entry by any manner. $eller hereby assumes
             the risk of loss.

             20, The Seller and Broker agree that Broker, in response to inguiries  frop Buyers or cqrperating
             brokers shall disclose, with the Sellerd apprwal the existence of offtrs on the prcperty. Where
             disclosure is authorized, Brokers shall also disclose whether offers were obtained by the listing
             licensee, another licensee in the listing firm, or by a cooperaUng Eroker.l Seller does not
             authorize Broker to disclose the existence of offers on the property wffiout prior approval of
             Seller.

             21. By signing this Agreement, Seller acknowledges and gives ttre Listing Broker the right to
             utilize the services of a title escrow company for the closing process aftpr a Contract of Sale on
             this Property. Fees to a Seller forthese type servlces are estimated to be 5750 plus abstracts,
             fees and taxes. Seller agree to pay this amount to a closing escrow co#pany or dlrectly to the
21-60162-rbk Doc#30-1 Filed 05/19/21 Entered 05/19/21 16:32:32 Proposed Order Pg 9
                                       of 9




                  t"Edr| Srolcr.   S*r   undcrrt fifr rdd irc b la d&ba $r.       {rrd GomdrBtoa mouat.,rd Ot*
                  no ltr Er docht c!o!u b dtr     untfl   ttt! .dtrrl do&l   b   cunftrctd        i



                  2:1. Hrsfr Sdt' btcn ndfrcd bf ary o'ty ol outylorttt-rt nf t3tfry,                 or b thc 5c0cr
                  :sec, ttrrttllc Phopcltyb h r fhod hrrrrdrrco? Ycrllo
                  2.. OmEiOOr{DtTlOtS:




                 ,a'.'rEond         g'hr      a   futfi-J*                               a    o
                 Bv   tend Docorf




                 By   D.nd 6 Smi$ and/or frtedbn     liar lrndr
                                                                                 stn.t   rc




                 ryllelcnXdUr




                R.hdblm
